UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1583



KURTIS ALLEN CLIFFORD,

                                              Plaintiff - Appellant,

          versus


EDWARD BOZZELLA; GAIL BOZZELLA; RICHARD T.
COLARESIA; ANNE ARUNDEL COUNTY CIRCUIT COURT
SYSTEM,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
777-L)


Submitted:   July 14, 1998                 Decided:   August 5, 1998


Before ERVIN, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kurtis Allen Clifford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil action concerning the custody of his son. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Clifford v. Bozzella, No. CA-98-777-L (D. Md. Apr. 1, 1998).

We also deny Clifford’s motion to expedite as moot, and we deny his

motion for emergency injunctive relief. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                2